Newburger, J.
This action was brought to recover the value of certain baggage delivered to defendant at Liverpool for transportation to Hew York,'and claimed to have been lost.
The answer of the defendant alleges that its liability, if any, for the loss of baggage is limited to five pounds sterling, by reason that any value in excess of that sum was not declared.
From a judgment entered upon the verdict of a jury herein, and from an order denying a motion for a new trial, this appeal is taken.
The plaintiff’s testimony is that the defendant’s agent demanded from the plaintiff five dollars for extra freight for the package, the contents of which had been disclosed to the agent, and that she paid the same, and, therefore, the plaintiff is not limited in her recovery by the provisions in the ticket. Glovinsky v. Cunard Steamship Co., 6 Misc. Rep. 388; 26 N. Y. Supp. 751.
The judgment must, therefore, be affirmed, with costs.
McCarthy and Conlan, JJ., concur.
Judgment affirmed, with costs.